DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant Arguments/Remarks filed on 11/09/2021.

Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 8, and 14 are amended.
Response to Arguments
Applicant’s arguments filed in the amendment filed 11/09/2021 respect to amended claim has been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 
 
Claims 1, 3-4, 7-8, 10-11, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2010/0250509), in view of Lockhart, III et al. (US 10,268,840 – Ids) “Lockhart”, and further in view of Kennedy et al. (US 10,699,028) “Kennedy”.  
Regarding Claim 1; Andersen discloses a system for scanning for scanning protected electronic data via database schema collection, the system comprising:
a memory device with computer-readable program code stored thereon; a communication device; and processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (Andersen: Figs. 1, 3):
submit a protected data scan request to a database schema collection application (Andersen: Fig. 3 – file scanning tool 119; Fig. 4 – scan the company databases, computers, systems and servers ‘step 1404’); 
receive, from the database schema collection application, a compiled list of data from one or more databases comprising protected data (Andersen: Abs.; paragraph [0090] - After the file scanning tool 119 scans all of the files in the enterprise, it will return a list of potential matches of the location of the compromised information);
Page 22 of 26AttyDktNo: 9038US1.014033.3501identify, via a protected data scan tool, the protected data within the compiled list of database schema (Andersen: Fig. 4; paragraphs [0090-0091] - return a list of potential matches of the location of the compromised information); 
(Lockhart: Fig. 3 – compromised PII data database 122; col. 6, lines 3-4 – the extracted PII data maybe added to a database of compromised PII data). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Lockhart into the teachings of Andersen to store compromised PII data to determine compromised personally identifiable information on the Internet as taught by Lockhart. 
transmit, via a reporting application, the stored copy of the protected data to a user associated with the protected data (Andersen: paragraph [0115] - matches may be presented together to the e-discovery manager through the user interface 118);
Anderson and Lockhart do not explicitly disclose generate, via the reporting application, a personalized report associated with the user, wherein the personalized report comprises a list and descriptions of the protected data; transmit the personalized report to the user; detect, using a protected data compare tool, a change in a database schema in the one or more databases comprises protected data; generate a delta report comparing the change in the database schema with metadata stored within the protected data repository; and update the protected data repository based on the delta report. However, Kennedy discloses disclose generate, via the reporting application, a personalized report associated with the user, wherein the personalized report comprises a list and descriptions of the protected data; transmit the personalized report to the user; detect, using a protected data compare tool, a change in a database schema in the one (Kennedy: Figs. 4A, 4B, 5A – report geneeration system 152 to generate personalized metrics for a user as seen in 4B; Figs. 2A; 2B – col. 9, lines 24 through col. 10, lines 16 – the compromised PII may be parsed, analyzed, and stored into the dark web data store 142; The identity data analysis system 150 can include a data aggregation and synchronization system 156, a metrics calculation system 154, report generation system 152, and an identity metrics data store 158. The data aggregation and synchronization system 156 can be configured to acquire compromised PII or statistics (shown in FIG. 3A) stored in the dark web data store 142. The data aggregation and synchronization system 156 can also be configured to acquire report and alert data associated with users of the identity management system 130 by communicating with the identity alerts data store 144). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Kennedy into the teachings of Andersen and Lockhart to generate personalized report for a user that arelates to information securiry for detecting and alerting an identity theft in a computer environment as taught by Kennedy. 
Regarding Claim 3; Andersen discloses wherein identifying the protected data within the compiled list of database schema occurs without establishing a physical connection to the one or more databases (Andersen: Fig. 2 – Electronic Discovery Server with file scanning tool 119).  
Regarding Claim 4; Andersen discloses wherein the compiled list of data from the one or more databases comprises data stored in disparate database platforms (Andersen: Fig. 1; Abs. – scan database, servers, systems or computers throughout a company; paragraph [0072] – collects data from various data sources).  
Regarding Claim 7; Andersen discloses wherein the protected data comprises personally identifiable information, the personally identifiable information comprising at least one of a name, mailing address, e-mail address, account information, date of birth, identification number, or authentication information (Andersen: paragraph [0073] – data of a sensitive nature that may be categorized as proprietary. This proprietary information includes, but is not limited to, third party information, such as customer information or enterprise proprietary information. In those embodiments in which the enterprise is a financial institution, customer information includes, for example, customer account numbers, pins, addresses, social security numbers (SSNs), personal identification security information, transaction information, etc. ).  
Regarding claims 8, 10-11, 14, 16-17 and 20; note the rejection of claims 1, 3-4 and 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2010/0250509), in view of Lockhart, III et al. (US 10,268,840 – Ids) “Lockhart”, in view of Kennedy et al. (US 10,699,028) “Kennedy”, and further in view of Smith (US 9,411,966).
Regarding Claim 2; Andersen discloses wherein the computer-readable program code further causes the processing device to: 
receive, via the database schema collection application, an updated list of database schema from the one or more databases comprising protected data (Andersen: Abs.; paragraph [0090] - After the file scanning tool 119 scans all of the files in the enterprise, it will return a list of potential matches of the location of the compromised information ‘this process can run again to generate updated list’);
identify, via the protected data scan tool, an updated list of protected data within the compiled list of database schema (Andersen: Fig. 4; paragraphs [0090-0091] - return a list of potential matches of the location of the compromised information); 
Andersen, Lockhart and Kennery do not explicitly disclose compare the updated list of protected data with the stored copy of the protected data; detect one or more new categories of protected data within the updated list of protected data; and store the one or more new categories of protected data in the protected data repository. However, Smith discloses compare the updated list of protected data with the stored copy of the protected data; detect one or more new categories of protected data within the updated list of protected data (Smith: col. 1, lines 36-39 – the list of confidential data item identifiers 304 may be updated by the one or more enterprise data servers 116, and the update lists may be sent to the electronic device ‘to be able to create an updated list, the system have to compare old list and new list’ ). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Kilaru into the teachings of Andersen, Lockhart and Kennedy to as taught by Smith. 
(Lockhart: Fig. 3 – compromised PII data database 122; col. 6, lines 3-4 – the extracted PII data maybe added to a database of compromised PII data; also see Smith: col. 6, lines 38-40 – storing update list of the confidential data item identifiers).
Regarding claims 9 and 15; note the rejection of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claims 5-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2010/0250509), in view of Lockhart, III et al. 
(US 10,268,840 – Ids) “Lockhart”, in view of Kennedy et al. (US 10,699,028) “Kennedy”, and further in view of Kilaru et al. (US 2020/0097369 – Ids) “Kilaru”.
Regarding Claim 5; Andersen, Lockhart and Kennedy do not explicitly disclose wherein the compiled list of data from the one or more databases comprises at least one of machine information, instance information, database name, schema name, data type, data length, column information, or database platform information. However, Kilaru discloses wherein the compiled list of data from the one or more databases comprises at least one of machine information, instance information, database name, schema name, data type, data length, column information, or database platform information (Kilaru: paragraph [0268] – protected data type; paragraph [0299] – the identity of the data to be protected (e.g. , the name of the database, etc.)). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Kilaru into the teachings of Andersen, 
Regarding Claim 6; Kilaru further discloses wherein the stored copy of the protected data comprises at least one of machine name, database name, table name, column information, or protected data type (Kilaru: paragraph [0268] – protected data type; paragraph [0299] – the identity of the data to be protected (e.g. , the name of the database, etc.)). Same motivation to combine as claim 5.
Regarding claims 12-13 and 18-19; note the rejection of claims 5-6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153